RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                            File Name: 08a0190p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                     X
                               Plaintiff-Appellant, -
 GERARD F. KOLPACKE,
                                                      -
                                                      -
                                                      -
                                                          No. 07-1959
          v.
                                                      ,
                                                       >
 CSX PENSION PLAN; CSX TRANSPORTATION, INC.;          -
                                                      -
                                                      -
 CSX CORPORATION; CSX CORPORATION

                                                      -
 COMPREHENSIVE MEDICAL PLAN; CSX

                            Defendants-Appellees. -
 CORPORATION GROUP LIFE INSURANCE PLAN,
                                                     N
                      Appeal from the United States District Court
                     for the Eastern District of Michigan at Detroit.
                   No. 05-73734—Victoria A. Roberts, District Judge.
                                            Argued: May 2, 2008
                                    Decided and Filed: May 21, 2008
        Before: KENNEDY and MARTIN, Circuit Judges; HOOD, Senior District Judge.*
                                            _________________
                                                 COUNSEL
ARGUED: Randall E. Phillips, PROVIZER & PHILLIPS, P.C., Bingham Farms, Michigan, for
Appellant. G. Christopher Bernard, BODMAN, Ann Arbor, Michigan, for Appellees. ON BRIEF:
Randall E. Phillips, Marilyn A. Madorsky, PROVIZER & PHILLIPS, P.C., Bingham Farms,
Michigan, for Appellant. G. Christopher Bernard, BODMAN, Ann Arbor, Michigan, for Appellees.
                                            _________________
                                                OPINION
                                            _________________
        BOYCE F. MARTIN, JR., Circuit Judge. Plaintiff-Appellant Gerald F. Kolpacke appeals
the district court’s grant of summary judgment in favor of defendants on his claim of wrongful
denial of benefits in violation of the Employee Retirement Income Security Act, 29 U.S.C. § 1132
et seq. Kolpacke alleges that defendants arbitrarily and capriciously denied his claimed benefits by
misapplying the relevant pension plan. The district court granted summary judgment in defendants’
favor because Kolpacke had failed to show that defendants’ had arbitrarily and capriciously applied
the terms of the pension plan in calculating Kolpacke’s estimated benefits.

        *
           The Honorable Joseph M. Hood, Senior United States District Judge for the Eastern District of Kentucky,
sitting by designation.


                                                        1
No. 07-1959           Kolpacke v. CSX Pension Plan, et al.                                    Page 2


        We have carefully read the parties’ briefs, the applicable law, and the district court’s order
granting summary judgment to defendants and its order denying plaintiff’s motion for
reconsideration, and we agree no genuine issues of material fact exist and defendants are entitled
to judgment as a matter of law on Kolpacke’s claim. Because the district court’s decisions are
well-reasoned, we see no reason to embellish upon its opinions. Therefore, we AFFIRM the district
court’s grant of summary judgment to defendants on Kolpacke’s ERISA claim for the reasons stated
in the district court’s orders.